Citation Nr: 0920031	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-32 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1946 to March 
1949.   The Veteran died in February 2005, and the appellant 
is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 2005, and the Veteran's 
death certificate lists the cause of his death as 
cardiopulmonary arrest, due to acute pulmonary embolism, due 
to sepsis/pneumonia.

2.  At the time of his death, the Veteran was service-
connected for a back disability, evaluated as 60 percent 
disabling.

3.  There is no medical evidence linking the cause of the 
Veteran's death to his service-connected disability.

4.  A lung or heart disability was not shown for years after 
service and is not medically linked to service.




CONCLUSION OF LAW

A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the Veteran's 
death.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, VA's notice requirements were partially 
fulfilled by a letter dated in May 2005, which informed the 
appellant of the evidence necessary to substantiate service 
connection for the cause of the Veteran's death, including 
evidence establishing that the Veteran died as a result of 
service or as a result of a service-connected disability.  
Although the letter did not specifically inform the appellant 
of the nature of the Veteran's service-connected disability, 
as required by Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
the appellant's submitted statements reflect an understanding 
of the criteria necessary for establishing service connection 
for the Veteran's cause of death and the nature of the 
Veteran's service-connected disability.  Likewise, the 
appellant has been represented by a Service Organization 
throughout the claims process.  Accordingly, the Board 
concludes that a reasonable person, such as the appellant, 
would understand the evidence necessary to substantiate her 
claim, rendering any notice errors harmless.

The Board also finds that all relevant facts have been 
properly developed and that all available evidence necessary 
for equitable resolution of the issues on appeal has been 
obtained.  The Veteran's VA, private, and service treatment 
records have been obtained.  Additionally, the appellant was 
offered the opportunity to testify at a hearing before the 
Board, but she declined.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.

II.  Service Connection for the Cause of Death

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing disability in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  See id.

The Veteran died in February 2005, and his cause of death is 
noted on his death certificate as cardiopulmonary arrest, due 
to acute pulmonary embolism, due to sepsis/pneumonia.  At the 
time of his death, the Veteran was service-connected for a 
back disability, evaluated as 60 percent disabling.  The 
appellant contends that she is entitled to service connection 
for the cause of the Veteran's death because the pain caused 
by the Veteran's service-connected back disability caused his 
heart condition and related death.  

Out the outset, the Board notes that there is no evidence of 
record that the Veteran's service-connected back disability 
was either the direct or contributory cause of the Veteran's 
death, and the appellant has not submitted a medical opinion 
relating the Veteran's cause of death to his service-
connected back disability.   Moreover, the Board notes that 
while the appellant believes that the Veteran's service-
connected back disability is related to his cause of death, 
the appellant, as a lay person, is not medically qualified to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Furthermore, there is no evidence that the Veteran developed 
a cardiac or pulmonary condition while in service.  The 
Veteran's service treatment records contain no references to 
any heart or lung treatment, and the Veteran's heart, chest, 
and lungs were all found to have no significant abnormalities 
at separation.  

After service, VA treatment records reflect normal chest x-
ray results in April 1956 and that the Veteran's heart and 
lungs were found to be normal during a VA hospital admission 
from February to March 1958.  Later VA treatment records from 
March 2000 reference that the Veteran had a coronary artery 
bypass graft in 1992 and that he had a history of a prior 
thoracotomy and minimal pleural thickening at that time.  A 
March 2003 private treatment record reflects that the Veteran 
had coronary artery disease, and VA treatment records from 
February 2005, the month of the Veteran's death, first note 
probable pulmonary embolism, possible sepsis, and left-sided 
pneumonia.  

Thus, the Veteran's medical records reflect that his heart 
and lung disabilities did not manifest either in service or 
soon thereafter.  

Given the lack of evidence linking the cause of the Veteran's 
death to a service-connected disability or demonstrating that 
the disabilities related to his cause of death began in 
service, a basis upon which to grant service connection for 
the cause of the Veteran's death has not been presented, and 
the appellant's appeal is therefore denied.



ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


